ON MOTION TO READOPT

GUNTHER, Judge.
The motion to readopt is granted and we readopt the following opinion, originally issued on February 2, 1994:
We reverse the final judgment entered against appellant. The record demonstrates that the notice of hearing, which led to the entry of the final judgment, was mailed to an incorrect address. Thus, the final judgment is set aside because it was entered without notice to Pecille. Watson v. Watson, 583 So.2d 410 (Fla. 4th DCA 1991) (judgment should have been set aside where face of order showed that trial court did not mail notice to correct address); Shields v. Flinn, 528 So.2d 967 (Fla. 3d DCA 1988).
REVERSED AND REMANDED.
ANSTEAD and KLEIN, JJ., concur.